Citation Nr: 0011343	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-13 874A	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals committed clear 
and unmistakable error in a November 3, 1953 decision denying 
service connection for pulmonary tuberculosis.

2.  Whether the Board of Veterans' Appeals committed clear 
and unmistakable error in a July 29, 1955 decision denying 
service connection for pulmonary tuberculosis.


REPRESENTATION

Moving Party Represented by:  Christopher J. Kalil, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
September 1945.  He was a prisoner of war of the German 
government from September 1944 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) in light of a claim for review of prior Board 
decisions on the basis of clear and unmistakable error (CUE) 
submitted by the veteran in August 1999.  This claim followed 
an August 1998 submission from the veteran, in which he 
requested revision of "all prior ratings" on the basis of 
CUE, and a September 1998 letter from the RO informing the 
veteran of his right to proceed before the Board with a CUE 
claim in regard to the 1953 and 1955 decisions.


FINDINGS OF FACT

1.  In decisions issued on November 3, 1953 and July 29, 
1955, the Board denied entitlement to service connection for 
pulmonary tuberculosis.

2.  The record does not suggest that any of the correct 
facts, as they were known at time of these decisions, were 
not before the Board at the time of the November 3, 1953 and 
July 29, 1955 decisions.  

3.  The November 3, 1953 and July 29, 1955 decisions did not 
involve improper application of statutory and regulatory 
provisions extant at the time of those decisions.


CONCLUSIONS OF LAW

1.  The November 3, 1953 decision, in which the Board denied 
entitlement to service connection for pulmonary tuberculosis, 
does not contain CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).

2.  The July 29, 1955 decision, in which the Board denied 
entitlement to service connection for pulmonary tuberculosis, 
does not contain CUE.  38 U.S.C.A. § 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 1999), the Board 
has, for the first time, been granted the authority to revise 
a prior decision of the Board on the grounds of CUE.  A claim 
requesting review under the new statute may be filed at any 
time after the underlying decision is made.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. 
§ 20.1400 (1999). 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991); 38 C.F.R. 
§ 20.1400 (1999). 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was issued. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the veteran with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (1999).  CUE 
also does not encompass the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) in regard to the issue of CUE in 
an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In this case, the veteran has argued, in essence, that CUE 
should be found in the November 11, 1953 and July 29, 1955 
Board decisions because the evidence then of record supported 
his claim for service connection for pulmonary tuberculosis.

Under the laws and regulations of the VA in effect at the 
time of the November 1953 Board decision, service connection 
was warranted for any disease diagnosed after discharge from 
war or peacetime service when all of the evidence, including 
lay evidence and all evidence pertinent to the circumstances 
of service, established under the usual rules, including 
resolution of reasonable doubt in the claimant's favor, that 
the disease was incurred in service.  38 C.F.R. § 3.78 
(1953); see also 38 U.S.C. §§ 471, 700, 701 (1952).  

38 C.F.R. § 3.86 (1953) provided for service connection for 
numerous chronic diseases, including tuberculosis, on a 
presumptive basis when manifested to a compensable degree 
within a noted time period following discharge from service.  
Under 38 C.F.R. § 3.86(c) (1999), the presumptive period for 
active tuberculosis was three years from the date of 
discharge, and active pulmonary tuberculosis diagnosticated 
by approved methods during the fourth year was held to have 
preexisted the diagnosis by six months in minimal (incipient) 
cases, by nine months in moderately advanced cases, and by 
twelve months in far advanced cases.  38 C.F.R. § 3.86(d)(4) 
(1953) addressed cases where pulmonary tuberculosis was noted 
to be previously active but was presently inactive.  

38 C.F.R. § 3.96(a) (1953) allowed for direct service 
connection for inactive tuberculosis first shown by x-ray 
during service.  This regulation held that such a disability 
would not be considered to have preexisted service, provided 
that minimal lesions were first shown after at least six 
months of such service, moderately advanced lesions were 
first shown after nine months of such service, and far 
advanced lesions were first shown after twelve months of such 
service; this regulation was made effective only from 
February 26, 1951.  Also, 38 C.F.R. § 3.133 (1953) set forth 
the criteria for the determination of "active" 
tuberculosis; essentially, service department diagnoses were 
to be accepted unless, after considering all the evidence, 
including that favoring or opposing tuberculosis and that 
favoring or opposing activity, a board of medical examiners 
or the chief medical officer certified that such diagnoses 
were incorrect.

The Board has reviewed the laws and regulations from the 1955 
edition of the Code of Federal Regulations and observes that, 
among the laws and regulations described, only 38 C.F.R. 
§ 3.86(d)(4), pertaining to inactive tuberculosis, was 
textually amended.  Under the amendment, a one-year 
presumptive period was for application in cases of previously 
active but presently inactive pulmonary tuberculosis.  The 
1953 and 1955 editions of the Code of Federal Regulations 
contained no special regulations providing for consideration 
of claims for service connection for pulmonary tuberculosis 
in cases where the veteran was a prisoner of war.

In reviewing the facts of this case, the Board notes that 
records considered at the time of the prior Board decisions 
included the veteran's service medical records.  These 
records show that the veteran was treated for pneumonia in 
1944 while a prisoner of war of the German government.  
However, additional subsequent service medical records dated 
after the veteran's release as a prisoner of war and 
including the veteran's separation examination were negative 
for any residuals of pneumonia or other respiratory 
complaint.  Chest x-rays were noted to be negative on these 
occasions.  The record also contained a December 1951 medical 
statement from Harold L. Pender, M.D., who indicated that he 
found no evidence of a pulmonary lesion in 1946, despite 
chest discomfort and a cough, but that a December 1951 
examination raised a question as to the diagnosis of minimal 
tuberculosis.  A second December 1951 medical statement, from 
P. Ciaglia, M.D., indicates that an x-ray from December 1951 
showed a diagnosis of minimal, active tuberculosis.  Dr. 
Ciaglia described the veteran's history of pneumonia while 
kept as a prisoner of war during World War II and opined that 
the veteran's in-service pneumonia was of tuberculosis 
etiology.  As such, Dr. Ciaglia rendered the further opinion 
that the veteran's original tuberculosis infection was 
incurred during his period of imprisonment.  A February 1952 
medical report from Zoltan Mann, M.D., contains a diagnosis 
of minimal and probably active tuberculosis of the lung.  In 
May 1952, the veteran's in-service and post-service x-rays 
were reviewed by a VA physician who was the Chief of the 
Tuberculosis Unit in Buffalo, New York, who noted that there 
was evidence of inactive residuals of minimal pulmonary 
tuberculosis of primary type shown at induction in 1944, no 
advancement of the lesion during service, and no evidence of 
instability of the lesion until December 1951.  A discharge 
report from Broadacres Sanatorium, dated in January 1953, 
contains a diagnosis of minimal and active tuberculosis of 
the lungs for one year.  The veteran underwent a segmental 
resection of the left upper lobe, with a modified 
thoracoplasty, in January 1953, after which his prognosis was 
described as excellent.

In its November 1953 decision, the Board made note of the 
records described above, including the evidence from Dr. 
Ciaglia and Broadacres Sanatorium, but found that, since the 
veteran was not treated for active tuberculosis in service 
and did not manifest active tuberculosis to a compensable 
degree until after the regulatory presumption period, service 
connection was not warranted for pulmonary tuberculosis.  In 
reaching this determination, the Board indicated that there 
was no tuberculosis involvement with the veteran's in-service 
pneumonia.

The evidence received into the record subsequent to the 
November 1953 Board decision and prior to the July 1955 Board 
decision includes two further statements from Dr. Ciaglia.  
In a June 1952 statement, Dr. Ciaglia noted that there was 
"no doubt" in his mind that the veteran was infected with a 
tuberculous lesion while kept as a prisoner of war in 
Germany.  In a September 1954 statement, Dr. Ciaglia noted 
that in-service chest x-rays were negative for abnormalities 
but stated that his conclusion as to etiology was supported 
by the fact that, during the veteran's period as a prisoner 
of war, his pulmonary condition was productive of spitting of 
blood and loss of weight. 

In its July 1955 decision, the Board made a reference to the 
September 1954 statement by Dr. Ciaglia to the extent that he 
found in-service x-rays to be negative for tuberculous 
disease.  Again, however, the Board found that active 
tuberculosis was not incurred during service and was not 
manifested to a compensable degree within the regulatory 
presumptive period.  As such, the denial of service 
connection for pulmonary tuberculosis was continued.

In reviewing the facts of this case, the Board observes that 
there is no indication, and the veteran has not alleged, that 
the correct facts, as they were known at the time, were not 
before the Board at the time of the issuance of the November 
1953 and July 1955 decisions.  There is also no indication 
that the correct laws and regulations were incorrectly 
applied.  Rather, the Board, while not listing the specific 
laws and regulations described above, applied the provisions 
of the laws and regulations concerning direct service 
connection and presumptive service connection for pulmonary 
tuberculosis and found that the evidence did not support the 
veteran's claim.  As such, the Board finds that, in the 
November 1953 and July 1955 decisions, the Board correctly 
applied the statutory and regulatory provisions in effect at 
that time.

The Board has considered the veteran's argument that the 
Board incorrectly decided his claim in the 1953 and 1955 
decisions, given the evidence then of record.  In this 
regard, the Board notes that several statements from Dr. 
Ciaglia support the veteran's contention that his 
tuberculosis was of in-service onset, and the portions of 
these statements favorable to the veteran's claim were not 
addressed in the two Board decisions.  However, as noted 
above, the mere misinterpretation of facts, as alleged by the 
veteran, does not constitute CUE.  Thompson v. Derwinski, 1 
Vet. App. at 253.  Furthermore, a disagreement as to how the 
facts were weighed or evaluated does not constitute CUE.  See 
38 C.F.R. § 20.1403(d) (1999).  

In short, there is no indication that the Board failed to 
correctly apply the statutory and regulatory provisions 
extant at the time of the November 1953 and July 1955 
decisions to the correct facts as they were known at the time 
that those decisions were issued.  In the absence of the kind 
of error of fact or law which would compel the conclusion 
that the results would have been manifestly different but for 
error, there is simply no basis upon which to find CUE in the 
Board's November 3, 1953 and July 29, 1955 decisions.  The 
veteran's motion with regard to both decisions must, 
therefore, be denied.


ORDER

In the absence of clear and unmistakable error in the Board's 
November 3, 1953 decision denying service connection for 
pulmonary tuberculosis, the appeal is denied.

In the absence of clear and unmistakable error in the Board's 
July 29, 1955 decision denying service connection for 
pulmonary tuberculosis, the appeal is denied.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals


 


